Exhibit 10.36

AMENDMENT AND WAIVER TO AMENDED AND RESTATED

EMPLOYMENT AGREEMENT

The Amended and Restated Employment Agreement by and between TechTarget, Inc.
and Kevin Beam (the “Executive”) which took effect January 1, 2007 (“Agreement”)
is hereby amended pursuant to this Amendment and Waiver to Amended and Restated
Employment Agreement (“Amendment and Waiver”). This Amendment and Waiver shall
be effective as of January 10, 2012.

The parties, for good and valuable consideration, the sufficiency of which is
hereby acknowledged, hereby agree as follows:

 

1.

Section 2, “Capacity,” is hereby amended and restated as follows:

Capacity. The Executive shall serve the Employer as President. The Executive
shall also serve the Employer in such other or additional offices as the
Executive may be requested to serve by the Chief Operating Officer. In such
capacity or capacities, the Executive shall perform such services and duties in
connection with the business, affairs and operations of the Employer as may be
assigned or delegated to the Executive from time to time, consistent with the
Executive’s education and experience, by or under the authority of the Chief
Operating Officer. The Executive shall report directly to the Chief Operating
Officer.”

 

2.

Pursuant to Section 14 of the Agreement, the Executive by signing below hereby
waives any claim that the amendment to the Agreement described in paragraph 1
above constitutes “Good Reason”, as such term is defined in Section 6(c) of the
Agreement, including without limitation, “Good Reason” as defined in
Section 6(c)(ii) of the Agreement.

 

3.

Except as expressly provided herein, the terms and conditions of the Agreement
remain unmodified. All capitalized terms not defined herein shall have the
meaning set forth in the Agreement. This Amendment and Waiver shall be governed
by the same provisions as set forth in Section 17 of the Agreement. If any part
of this Amendment and Waiver is held by a court of competent jurisdiction to be
void or unenforceable, the remaining provisions shall continue with full force
and effect.

[Remainder of the Page Intentionally Left Blank]



--------------------------------------------------------------------------------

This Amendment and Waiver has been agreed to and executed by the following
parties on the dates set forth opposite their names:

 

  /s/ KEVIN BEAM   Date:   

January 10, 2012

  Kevin Beam        TechTarget, Inc.     

By:

  /s/ GREG STRAKOSCH   Date:   

January 10, 2012

 

Greg Strakosch

Chief Executive Officer

           

Signature Page to Amendment and Waiver

to Amended and Restated Employment Agreement